Order entered in the Family Court, Bronx County, on May 7, 1975 adjudicating appellant a juvenile delinquent and placing him on probation for one year, unanimously affirmed, without costs and without disbursements. The order appealed from was made following a fact-finding determination that appellant committed an act of juvenile delinquency, to wit, robbery in the second degree. The record supports the finding beyond a reasonable doubt. Appellant’s own testimony places him at the scene of the robbery and in the fleeing group of juveniles who had taken the victim’s property after assaulting her. His claim that he was present at the scene of the crime for an innocent purpose is unsupported and was not credited by the trial court. Concur—Stevens, P. J., Markewich, Kupferman, Lupiano and Nunez, JJ.